United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-3961
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

Angel Alberto Flores, also known as Jose Francisco Ochoa-Armenta, also known
              as Angel A. Flores, also known as Vincent Sanchez

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                  Appeal from United States District Court
                 for the District of North Dakota - Bismarck
                                ____________

                          Submitted: August 3, 2017
                            Filed: August 9, 2017
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Angel Flores directly appeals from the sentence the district court1 imposed after
he pleaded guilty to an immigration offense under a plea agreement that contained an
appeal waiver. His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), suggesting that Flores may have received ineffective
assistance of counsel, and raising several sentencing issues.

       We conclude that the appeal waiver is enforceable. In particular, we note that
Flores’s own statements at the change-of-plea hearing indicated that he knowingly
and voluntarily entered into the plea agreement and appeal waiver. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers); Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s representations during
plea-taking carry strong presumption of verity).

      As to the ineffective-assistance claim, we decline to consider it on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (noting that ineffective-assistance claims are usually best litigated in collateral
proceedings where the record can be properly developed).

      Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we grant counsel’s motion, and we
dismiss this appeal
                      ______________________________




      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.

                                          -2-